Citation Nr: 1040459	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for a left cervical 
radiculopathy (claimed as left arm disability).

3.  Entitlement to a higher initial evaluation for a low back 
disability, assigned a 20 percent evaluation prior to April 27, 
2010.

3.  Entitlement to a higher initial evaluation for a low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Manchester, New Hampshire, 
RO.  When this case was most recently before the Board in April 
2009, it was remanded for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
cervical spine disability was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to his service-connected 
low back disability.

2.  The preponderance of the evidence shows that the Veteran's 
left cervical radiculopathy was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to his service-connected 
low back disability.

3.  Since August 19, 2002, when considering the Veteran's pain 
and corresponding functional impairment, his low back disability 
has been manifested by severe limitation of motion of the lumbar 
spine.

4.  The Veteran's low back disability was productive of no more 
than severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.

5.  Since August 19, 2002, there has been evidence of mild 
radiculopathy of the left lower extremity due to the service-
connected degenerative changes of the lumbar spine.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not caused or aggravated by his 
service or a service-connected low back disability.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Left cervical radiculopathy was not caused or aggravated by 
his service or a service-connected low back disability.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for an initial 40 percent rating, and no more, 
for degenerative changes of the lumbar spine with spinal 
stenosis, have been met as of August 19, 2002.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010); 38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5293 (2002, 2003).

4.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected degenerative changes of the 
lumbar spine on the basis of left lower extremity radiculopathy 
have been met as of August 19, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.124a including Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Pursuant to VCAA, upon receipt 
of complete or substantially complete application for benefits, 
and prior to an initial unfavorable decision, VA must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

In view of the Board's favorable decision in his appeal for 
service connection for a cervical spine disability and left arm 
disability, further assistance is unnecessary to aid the Veteran 
in substantiating these claims.

The Veteran's appeal for a higher initial evaluation for a low 
back disability arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of prejudice with regard to the 
notice in this case; hence further VCAA notice is not required 
with regard to the initial rating appeals.

The Veteran received VCAA notice in April 2003 and June 2009.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records.  Additionally, the Veteran 
has been provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that the RO Decision Review 
Officer (DRO) who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the DRO noted that basis of the prior 
determinations and noted the elements of the claims that were 
lacking to substantiate the claims for benefits.  In addition, 
the DRO sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO hearings.  By contrast, 
the hearing focused on the element necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  As such, the Board finds that, 
consistent with Bryant, DRO complied with the duties set forth in 
38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the 
claims based on the current record.

II.  Entitlement to service connection for a cervical spine 
disability and left arm disability

A.  Applicable laws and regulations

The Veteran contends that service connection is warranted for a 
cervical spine disability and a left arm disability. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the Veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

B.  Analysis

The Veteran's service entrance examination dated in May 2001 
notes a history of cervical spine fusion in 1995, prior to his 
military service.  The Veteran's claims file shows that he 
previously filed a claim for service connection for a cervical 
spine disability which was denied by the RO in August 2003.

Since the time that he filed his previous claim, the Veteran 
asserts that he was injured when he slipped and fell on a slick 
floor at work in July 2003.  The Veteran describes that while 
falling, he tried to recover but his left leg did not provide any 
support.  When he fell, his head snapped back, and he reported 
neck pain and tingling in his left arm following the accident.  
The Veteran asserts that his left leg disability, which includes 
numbness and tingling, is due to his service-connected low back 
disability.  Therefore, he contends that his cervical spine 
disability and left arm disability should be service-connected as 
they were caused by symptoms of his low back disability.

Following the Veteran's accident, the Veteran ultimately 
underwent a left C6-7 foraminotomy in January 2004.  The Veteran 
noted that the numbness improved after surgery, but he then had 
shooting pain down the left arm again associated with numbness 
and tingling in 2008.  The Veteran is currently diagnosed with 
degenerative joint disease of the cervical spine and left 
cervical radiculopathy. 

The Board notes that there is medical nexus evidence both for and 
against the claim in this case.  

Several considerations must be addressed in cases where there are 
competent but conflicting medical opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, 
favor the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is aware that the Court has recently held that "[i]t 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  

In this regard, the Court in Nieves did not find such a review of 
medical records in the claims file to be irrelevant in terms of 
determining the probative value of an opinion.  Rather, the Court 
clarified that the claims file "is not a magical or talismanic 
set of documents, but rather a tool to assist VA examiners to 
become familiar with the facts necessary to form an expert 
opinion to assist the adjudicator in making a decision on a 
claim."  There are other means by which a private physician can 
become aware of critical medical facts, notably by treating the 
claimant for an extended period of time.  See generally Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the fact that an opinion is relatively speculative 
in nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" related 
to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner too 
speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a causal 
relationship).  

Moreover, the fact that a Veteran has received regular treatment 
from a physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the Court has declined to 
adopt a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater weight 
than that of a VA examiner or another doctor.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

Finally, evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Evidence against the Veteran's claim includes an April 2010 VA 
examination.  After reviewing the claims file and examining the 
Veteran, the examiner diagnosed the Veteran with degenerative 
disc disease of the cervical spine and left cervical 
radiculopathy.  The examiner concluded that the Veteran's 
cervical degenerative disc disease was not caused by or a result 
of the Veteran's military service as there is no evidence to 
indicate that the Veteran had complaints or treatment in the 
military service.   He further opined that the Veteran's cervical 
spine disability was less likely as not caused by or a result of 
the Veteran's service-connected lumbar spine disability or 
aggravated by his lumbar spine disability.  The examiner 
explained that the Veteran had cervical spine symptoms prior to 
the accident.  The examiner also noted that there is no evidence 
that suggests that the above-noted accident was caused by 
numbness, tingling or weakness occurring in the left leg while 
descending the stairs.  The examiner also found that the 
Veteran's left cervical radiculopathy was secondary to his 
cervical spine degenerative disc disease and therefore, not 
caused or aggravated by his low back disability.  

Evidence against the Veteran's claim also includes an opinion 
provided in a February 2008 VA examination report.  After 
reviewing the Veteran's claims file and examining the Veteran, 
the examiner opined that the Veteran's cervical spine and left 
arm disabilities were less likely as not caused by or a result of 
low back disability.  The examiner explained that the treatment 
records stated that the Veteran fell on a slippery floor and not 
that this left leg gave out.  The examiner further explained that 
since there were no preceding leg weakness or sensory loss that 
could be attributed to his low back, it is less likely than not 
that his fall was due to leg weakness from his back disability.   

Evidence in favor of the Veteran's claim includes a May 2006 
private treatment letter.  The private physician appears to have 
reviewed all of the Veteran's treatment records.  The physician, 
Dr. G., opined that the Veteran experienced a whiplash type 
extension injury to the cervical spine as a complication of his 
left leg giving way which in turn represented a residual of his 
low back disc injury.  

Evidence relating to the slip and fall incidence includes a 
September 2003 private treatment record that states that the 
Veteran slipped and fell in July 2003 and reported tingling and 
numbness in the left arm following the accident.  

Based on a review of the record, the Board finds the opinions 
offered by the February 2008 and April 2010 VA examiners are the 
most probative on the issue of the etiology and onset of the 
Veteran's cervical spine disability and resulting radiculopathy.  
The examiners reviewed the Veteran's claims folders, examined him 
and offered a cogent rationale in support of their assessments, 
which the Board finds persuasive.  By contrast, the May 2006 
private medical statement does not offer a cogent rationale in 
support of the examiner's conclusion that the Veteran's cervical 
spine disability was caused by his service-connected low back 
disability.  As such, the Board finds that the preponderance of 
the evidence is against those claims and thus service connection 
must be denied.

III.  Entitlement to a higher initial evaluation for a low back 
disability, assigned a 20 percent evaluation prior to April 27, 
2010, and 40 percent thereafter.

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

During the pendency of this appeal, the criteria for evaluating 
spine disorders have been substantially revised.  These revisions 
took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome.  A 20 percent 
evaluation was in order for moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, characterized 
by recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 38 C.F.R. § 
4.71a, Diagnostic Code 5243, a 10 percent evaluation is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past twelve months.  A 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration of 
at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

The remaining diagnostic criteria for evaluating spine disorders 
were revised at a later date, effective from September 26, 2003.  
This further revision incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002), a 10 percent evaluation was assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation was warranted for moderate limitation of motion, while 
a 40 percent evaluation contemplated severe limitation of motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), a 
10 percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent evaluation is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion 
of the thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

With claims involving musculoskeletal disorders, rating 
considerations must include such findings as functional loss due 
to pain, painful motion, excess fatigability, weakness, 
incoordination and additional disability during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 
4.40, 4.45.

B.  Analysis

From the outset of this appeal, the Veteran has been treated 
periodically for back pain and limitation of motion of the spine.  

A January 2003 x-ray noted moderate degenerative change from T8 
to T10.  Moderate degenerative change was present in the facets 
from L4 to S1.  

In February 2003, the x-ray of the spine showed degenerative 
change involving the end plates of L4 and L5.  Bilateral 
spondylosis at L5 was also found.  

A March 2003 private treatment record notes a diagnosis of 
chronic back pain with degenerative disc disease at L4 and L5 and 
degenerative spondylosis at L4 and L5.  He also reported 
bilateral anterior thigh numbness and tingling but straight leg 
testing was negative.  The physician noted no motor or sensory 
deficits.  Upon examination, the Veteran was able to reach his 
hands to within 6 inches to the floor.  Extension was very 
limited.  

An April 2003 physical therapy treatment record notes flexion to 
80 degrees and extension to 40 degrees.

A March 2003 physical therapy treatment records notes flexion to 
60 percent, extension to 20 percent and side bending to 30 
percent on both sides.

In June 2003, the Veteran was afforded a VA examination.  The 
Veteran reported pain in his left leg extending down to his left 
knee.  The Veteran also noted numbness in his left thigh.  Upon 
examination, flexion was to 35 degrees without pain, but he had 
pain from 35 to 50 degrees.  Extension was from 0 to 15 degrees 
with some discomfort.  Lateral flexion to the right was to 15 
degrees, without pain and with some pain from 15 to 30 degrees.  
Lateral flexion to the left was to 10 degrees, without pain, and 
to 20 degrees with some discomfort.  Straight leg raising test 
can be carried out to 70 degrees on the right side and to 55 on 
the left.  The examiner diagnosed the Veteran with low back 
strain superimposed upon degenerative disc disease and disc 
herniation at L4 and L5, without obvious radiculopathy, 
spondylolysis at L5 present on MRI.  The examiner also found that 
the chronic low back problem caused significant restrictions of 
activities due to painful motion, increased fatigability and 
deconditioning, without apparent instability or incoordination.  
The low back problem does not appear at this time to interfere 
significantly with his work activities, since his work activities 
are sedentary and light.

A June 2003 private treatment record notes pain on both flexion 
and extension.  He has somewhat limited motion in all directions.  
He was diagnosed with chronic intervertebral disc syndrome.

In a September 2003 private treatment record, the Veteran 
reported pain in his left buttocks and leg.

In March 2004, the Veteran again reported pain in his left 
buttocks that radiated into the left thigh.  He also noted that 
his left leg begins to drag when exercising.  Sensory examination 
revealed decreased pulse pressure over dorsum left foot and third 
and fourth digits as well over the anterior left thigh.  The VA 
physician diagnosed the Veteran with degenerative joint disease 
at multiple spinal levels.  

The Veteran was afforded another VA examination in September 
2004.  The claims file was available for review.  Upon 
examination, there was tightness of the paraspinal musculature in 
the lumbar region without actual acute spasms.  There is diffuse 
tenderness of the paravertebral musculature in the lower back.  
Flexion was to 30 to 35 degrees before the Veteran experiences 
significant discomfort.  Extension was to 0 degrees with pain 
present on attempt to extend further.  Lateral flexion was to 15 
degrees on both sides.  The sensory examination reveals 
essentially normal findings.  The examiner found that there was a 
presence of alleged discomfort on range of motion with some 
fatigability, but without demonstrable weakness or instability.  
The examiner found that the Veteran appeared to be in a state of 
flare-up at the time of the examination, with a loss of 25 
degrees of flexion, 15 degrees of extension and 10 degrees of 
lateral flexion in excess of the losses which are present when he 
is not in the state of flare-up.   

In July 2005, the Veteran was afforded another VA examination.  
The claims file was available for review.  Upon examination, 
range of motion was highly limited.  Flexion was to 15 degrees 
and extension was from 0 to 5 degrees.  Lateral flexion was to 5 
degrees on both sides.  The examiner diagnosed the Veteran with 
chronic lumbar strain superimposed upon degenerative spondylosis 
and what would appear to be nonprogressive disc disease.  The 
examiner opined that significant symptoms enhancement during the 
clinical examination made any evaluation under DeLuca, 
impossible.  

A May 2006 physical therapy private treatment record notes 
forward flexion to 45 degrees.  There was pain across the low 
back and in the left buttock after 20 degrees of flexion.  
Extension was to 7 degrees.  Right side bend was to 26 degrees 
with left lumbar tightness and pain and 15 degrees on the left 
side with left lumbosacral pinching pain.  Straight leg testing 
was positive on the left.  

A May 2006 examination conducted by the Veteran's private 
orthopedic surgeon diagnosed the Veteran with persistent 
thoracolumbar and lower extremity pain with neurological findings 
of sensory deficits in the L5 spinal nerve root pattern with 
evidence of persistent sciatic neuropathy.  Forward flexion was 
to 23 degrees with pain at 23 degrees.  Right bend was to 13 
degrees and left bend was to 7 degrees.  Right and left rotation 
was to 15 degrees.  

In August 2006, Dr. G., the Veteran's private physician disagreed 
that there was symptom enhancement in the most recent VA 
examination and further found that his findings were consistent 
with intervertebral disc syndrome with moderate recurring attacks 
and only intermittent partial relief.

Given this evidence, the Board finds that, resolving all 
reasonable doubt in his favor, that the Veteran's low back 
disability most closely approximates the criteria for a 40 
percent rating under former Diagnostic Code 5292 for severe 
limitation of motion of the lumbar spine.  Also, under the recent 
code revisions (Diagnostic Codes 5235-5242), a higher rating is 
not warranted. 

The Board finds that the evidence shows no more than severe 
limitation of motion of the lumbar spine, and no more than severe 
intervertebral disc syndrome.  In fact, he had only mild left 
sided lower extremity symptoms.  In May 2008, the Veteran's 
massage therapist submitted a letter stating that she had been 
treating the Veteran since 2005.  She stated that the Veteran 
reported that he had constant low back pain that interfered with 
his daily activities and required bed rest.

In reviewing the above findings, the Board notes the absence of 
documented bed rest, prescribed by a physician, for 
intervertebral disc syndrome, as well as the lack of findings 
suggesting ankylosis.  Moreover, the February 2008 VA examination 
report did not suggest pronounced intervertebral disc syndrome.  
As such, the Board does not find a basis for an evaluation in 
excess of 40 percent.

This determination does not end the Board's inquiry.  The Board 
is aware of the finding of associated left lower extremity 
radiculopathy manifested by numbness of his left lower extremity.  
During the appeal, the Veteran has reported, and the objective 
evidence shows that he has had low back pain that radiated down 
his left thigh.  His left leg would begin to drag some when 
exercising.  The physician found decreased pulse pressure over 
dorsum left foot and third and fourth digits and over anterior 
thigh.  An April 2009 treatment record notes a considerable 
amount of lower back pain and left-sided sciatica likely 
secondary to his chronic L5 radiculopathy and spondylolisthesis.  
Given these finding, the Board concludes that it is most 
appropriate to assign a separate 10 percent evaluation for 
radiculopathy of the left lower extremity under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  Under this section, concerning 
paralysis of the sciatic nerve, a 10 percent evaluation is 
warranted for mild incomplete paralysis.  In the absence of any 
findings or opinion suggesting a higher degree of dysfunction, 
the Board notes that a higher evaluation (20 percent for moderate 
incomplete paralysis) would not be warranted for the left lower 
extremity.  

C.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  The question of an extraschedular rating is 
a component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, VA must determine if the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step--a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

Here, the Veteran's low back disability is rated under a 
diagnostic code that evaluates for diseases and injuries of the 
spine.  As such, the schedule is adequate to evaluate the 
disability, and referral for consideration of an extraschedular 
rating is not warranted.  Since the schedular evaluation 
contemplates the claimant's level of disability and 
symptomatology, the Board does not need to determine whether an 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Despite this, the Board notes that the Veteran is currently 
working as a clerk in a court and there has been no evidence of 
frequent hospitalizations.  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, but 
has found none.  


ORDER

Service connection for cervical spine disability is denied.
 
Service connection for left cervical radiculopathy is denied.

A 40 percent evaluation for degenerative changes of the lumbar 
spine with spinal stenosis for the period beginning August 19, 
2002, is granted, subject to the laws and regulations governing 
the payment of monetary benefits.

An evaluation in excess of 40 percent for degenerative changes of 
the lumbar spine with spinal stenosis for the period beginning on 
September 23, 2004, is denied.

A separate 10 percent evaluation for left lower extremity 
radiculopathy is granted, effective August 19, 2002, subject to 
the laws and regulations governing the payment of monetary 
benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge,Board of Veterans' Appeals


 Department of Veterans Affairs


